      Case 1:20-cv-00160-JRH-BKE Document 6 Filed 02/02/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT


                     FOR THE SOUTHERN DISTRICT OF GEORGIA


                                    AUGUSTA DIVISION


DAVID LEE JACKSON,

              Petitioner,

       V.                                                  CV 120-160


JERMAINE WHITE, Warden,

              Respondent.


                                          ORDER



       After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which no objections have been filed. Petitioner

filed a mixed 28 U.S.C. § 2254 petition asserting unexhausted and exhausted claims.

Therefore, the Magistrate Judge recommended Petitioner's grounds two and six claims be

dismissed for failure to exhaust, and Petitioner be ordered to either (1) dismiss the current

petition in its entirety and return to state court to exhaust his grounds two and six claims, as

well as ground three to the extent, if any, it exceeded the scope of Petitioner's direct appeal

to the Georgia Supreme Court; or(2) proceed in this Court only with respect to his exhausted

claims. (Doc. no. 3.) On January 14, 2021, Petitioner informed the Court he wished to

proceed only with respect to his exhausted claims.' (Doc. no. 5.)


       'Although Petitioner did not provide more details regarding his claim in ground three as
instructed by the Magistrate Judge's Report and Recommendation, after further review of
Petitioner's petition and the Georgia Supreme Court opinion, the Court concludes Petitioner fully
exhausted ground three.
      Case 1:20-cv-00160-JRH-BKE Document 6 Filed 02/02/21 Page 2 of 2




       Accordingly, the Court ADOPTS the Report and Recommendation of the Magistrate

Judge as its opinion, and DISMISSES Petitioner's unexhausted claims in grounds two and

six. The case shall proceed as to Petitioner's exhausted claims in grounds one, three, four,

and five.


       SO ORDERED this,^^ ^^ay ofFebruary 2021, at Augusta, Georgia.

                                                 J. RANDAL-HALL, CHIEF JUDGl
                                                 UNITED^TATES DISTRICT COURT
                                                         :RN DISTRICT OF GEORGIA
